After advisement, opinions were delivered by the Chancellor and Senators Edwards and Maison recommending a reversal of the judgment of the supreme court.
The Chancellor was of opinion from the course of legislation in reference to highways in the counties of Suffolk, Kings and Queens, from the earliest enactments on the subject, and particularly from the circumstances under which the act of 23d February, 1830, in reference to the highways in those counties was passed, as evidenced by legislative journals and documents, that the legislature did not intend that the provision of the general act in relation to highways, whereby power is given to boards of supervisors “ to examine into the principles on which such assessments shall have been made, and into the fairness and justice thereof, and to increase or reduce the damages, as in their judgment shall be just and reasonable,” 1 R. S. 515, § 69, should apply to the counties of Suffolk, Kings and Queens; and that the difference in the phraseology of the two acts was designed with the express view of continuing the local law as it existed at the time of the enactment of the act of 23d Feb*522ruary, 1830, so that the verdict of the jury should be final an(j conclusive, as well in respect to the town as the individual whose land was taken; and that consequently the supervisors were bound to allow the whole amount of dam-1 , , ages as settled by the jury, and had no power to reduce the same. For these among other reasons he was for reversing the judgment of the supreme court. Senators Edwards and Maison substantially concurred in the views taken of the question by the Chancellor.
On the question being put, Shall this judgment be reversed t all the members of the court with one exception (twenty-five being present) voted in the affirmative.
Whereupon the judgment of the supreme court was reversed.